Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is an Allowance Notice in response to After Final consideration request received on 7/25/22.
Claim 3 has been cancelled.
Claims 1, 4, have been amended.
35U.S.C 103 rejections for claims 1-2,4-10 are withdrawn in view of amendments filed and applicant’s remarks.
Therefore, Claims 1-2, 4-10 are now pending and have been allowed.

Reasons for Allowance
The present invention is directed to a providing authentication in a dispatch system by determining with reference to dispatch information and the positional data of the target vehicle, whether the target vehicle matches a reserved vehicle ID and providing a message to the user.
The closest prior art, Jefferies (US 2013/0317693) discloses positional data of the target vehicle and unlocking a door of the target vehicle ([0015], [0040]). Fornier teaches monitoring the geographic location and confirm the proximity of device and present the user conformation of the authenticity of the vehicle (Col 5 lines 56-62). Brinig teaches  performing a location check to determine estimated travel time away from pickup location ([0046], [0049][0079] driver application determines if the driver is not within value 1 (threshold distance) of the pickup location data. Kim teaches a message indicating the target vehicle is arriving within a certain period of time, presenting a message indicating cancellation of ride ( [0162], [0183]).
Wu, Non patent literature, discusses a location based mobile application that presents taxi availability and traffic information to users.
However, the prior art of record, alone or combined, neither teaches nor render obvious the following limitations “in a case where the target vehicle ID matches any one of a plurality of managed vehicle IDs, receiving, after a determination that the target vehicle ID matches any one of the plurality of managed vehicle IDs, from the reserved vehicle of the user, first positional information indicating a position of the reserved vehicle: receiving, from the target vehicle, second positional information indicating a position of the target vehicle; determining, based on the first positional information and the second positional information, whether a distance between the reserved vehicle and the target vehicle is equal to or shorter than a first distance; and in a case where the distance between the reserved vehicle and the target vehicle is equal to or shorter than the first distance, causing the terminal to present a message that prompts the user to look around, and the message contains an indication that the target vehicle is not the reserved vehicle, and provides location information regarding the location of the reserved vehicle.”  It is hereby asserted by the Examiner that, in light of the above and in further consideration overall of the evidence at hand and applicant’s remarks (pages 12-13), that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further of the references to a person of ordinary skill in the art.

Conclusion
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.’

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629